DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Arguments
 The objection to the title is overcome.
The 112 rejections are overcome by the amendments to the claims.
The double patenting rejection is overcome by the amendments to the claims.
The applicant argues on page 14 that “None of the Von Kanel, Curless or Krames references, either alone or in combination, teach or suggest growing a heteroepitaxial layer on the seed area without nucleating substantially any threading dislocations, as recited in the present claims.” However, Krames discloses: “An epitaxial or active layer may be subjected to a treatment, for example, a thermal treatment, that initiates the formation of misfit dislocations and avoids or minimizes the formation
If the applicant continues to believe that Krames does not disclose avoiding threading dislocation, the applicant is invited to contact the examiner to discuss the matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-8, 10, 13-18, 20-23, 25, and 29-32 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Glass, US 2014/0001520, or rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glass. Alternatively, claims 1-3, 5-8, 10, 13-16, 18, 20-23, 25, 26, and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glass, US 2014/0001520, in view of Curless, US 2003/0015704, and Matsushita, US 2005/0017304. Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glass in view of Matsushita, or over Glass in view of Matsushita and Curless.
Claim 1: Glass discloses
a semiconductor substrate (302); 
a nanostructured pedestal (350) formed on the semiconductor substrate, the pedestal having a top surface and a side surface; 
a selective growth mask layer (320) on the side surface of the pedestal; a seed area formed on an exposed top surface of the pedestal; 
and a heteroepitaxial layer (310) grown on the seed area, wherein a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (FIG. 3D).
Glass discloses that various materials can be epitaxially grown [0037] on a substrate of various materials ([0032]). (See claim 16, which has a silicon body (fin) with silicon germanium epitaxial source/drain regions.) 
Glass does not disclose width of the fins, but does disclose that the invention can be applied to the 10 nm node ([0030]). The examiner takes official notice that finFETs in the 10 nm node have fin widths in the claimed range. Furthermore, those in the art would recognize that the claimed dimensions of the seed area would have been common for finFETs at the 
Claim 1 also recites that the seed area of the pedestal has been selectively etched back. This is a product-by-process claim, and does not change the resulting structure. Alternatively, Curless at [0121] discloses removing the top layer of a seed region to remove contaminants to facilitate epitaxy. It would have been obvious to have removed the top layer of the pedestal in Huang for this reason.
Claim 1 also claims that the heteroepitaxial layer is grown without nucleating substantially any threading dislocations. This is a product-by-process claim that only requires no substantial number of threading dislocations. The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs. Thus those in the art would understand that Glass would have the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 2: the top surface of the pedestal forms a seed area that is approximately coplanar with a top surface of the selective growth mask layer. FIG. 3C. As there is no guidance as to what “approximately” coplanar means, this limitation is interpreted broadly.
Claim 3: The present specification states that lack of defects is achieved through a small seed area. This small seed area was found in the art as explained above in the rejection of claim 1. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 5: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (FIG. 3D).
Claim 6: the heteroepitaxial layer cross-sectional shape is rhombic, except that the portion of the heteroepitaxial layer closest to the seed area is flat and parallel to the seed area (FIG. 3D).
Claim 7: the heteroepitaxial layer slopes outward proximate the seed area (FIG. 3D).
Claim 8: the heteroepitaxial layer slopes inward distal from the seed area (FIG. 3D).
Claim 10: the semiconductor substrate is comprised of silicon ([0032]).
Claim 13: Huang does not disclose the length of the fin. However, the claimed dimensions were well within typical fin dimensions in the art. See e.g. Matsushita, with fins having a width of 20 nm and length of 200 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present specification notes 
Claim 14: the selective growth mask layer is comprised of silicon dioxide ([0033]).
Claim 15: the heteroepitaxial layer forms a portion of a transistor (abstract).
Claim 31 recites that the heteroepitaxial layer is grown without nucleating any threading dislocations. This is a product-by-process claim that only requires no substantial number of threading dislocations. The present specification states that lack of defects, including threading dislocations, is achieved through a small seed area. This small seed area was common in the art for finFETs. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 16: Glass discloses
a semiconductor substrate (302); 
a nanostructured pedestal (350) formed on the semiconductor substrate, the pedestal having a top surface and a side surface; 
a selective growth mask layer (320) on the side surface of the pedestal; 
a seed area formed on an exposed top surface of the pedestal, wherein the seed area is substantially level with the selective growth mask layer (FIG. 3D); 
As there is no guidance as to what “approximately” coplanar means, this limitation is interpreted broadly.
and a heteroepitaxial layer (310) grown on the seed area.
Glass discloses that various materials can be epitaxially grown [0037] on a substrate of various 
Claim 16 recites that the seed area has been selectively etched back. This is a product-by-process recitation that does not have a result on the resulting structure. Alternatively, Curless at [0121] discloses removing the top layer of a seed region to remove contaminants to facilitate epitaxy. It would have been obvious to have removed the top layer of the pedestal in Huang for this reason.
Claim 16 also recites that the heteroepitaxial layer is grown without nucleating substantially any threading dislocations. This is a product-by-process claim that only requires no substantial number of threading dislocations. The present specification states that lack of defects, including threading dislocations, is achieved through a small seed area. This small seed area was common in the art for finFETs. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Glass does not disclose width of the fins, but does disclose that the invention can be applied to the 14 nm node and 10 nm node ([0030]). The examiner takes official notice that finFETs in the 14 nm node and 10 nm node have fin widths in the claimed range. Furthermore, those in the art would recognize that the claimed dimensions of the seed area would have been common for finFETs at the time. See e.g. Matsushita, with fins having a width of 20 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time and obvious to those in the art. 
Claim 17: a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (FIG. 3D).
Claim 18: The present specification states that lack of defects, including threading dislocations, is achieved through a small seed area. This small seed area was common in the art for finFETs. Thus those in the In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 20: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (FIG. 3D).
Claim 21: the heteroepitaxial layer cross-sectional shape is rhombic, except that the portion of the heteroepitaxial layer closest to the seed area is flat and parallel to the seed area (FIG. 3D).
Claim 22: the heteroepitaxial layer slopes outwardly proximate the seed area (FIG. 3D).
Claim 23: the heteroepitaxial layer slopes inward distal from the seed area (FIG. 3D).
Claim 25: the semiconductor substrate is comprised of silicon ([0032]).
Claim 28 recites that there is a second linear surface dimension that ranges from about 200 nm to about 5000 nm. Glass does not disclose the other linear surface dimension of the pedestal; however, the pedestal is a fin for a finFET, and it was known in the art that such fins has a high aspect ratio. See e.g. Matsushita, with fins having a width of 20 nm and length of 200 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present specification notes a significance of width of the seed area, the length does not appear to have any bearing on the inventive aspects of the present invention, and thus it does not appear that it would be a basis for patentability.
Claim 29: the selective growth mask layer is comprised of silicon dioxide ([0033]).
Claim 30: the heteroepitaxial layer forms a portion of a transistor (abstract).
Claim 32 recites that the heteroepitaxial layer is grown without nucleating any threading dislocations. This is a product-by-process claim that only requires no substantial number of threading dislocations. The In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).

Claims 11, 12, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glass in view of Guo, US 2007/0183185.
Claim 11: Glass does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard 
Claim 12: removing the selective growth mask from the top reveals the top surface of the seed area 306, which, as explained with respect to claim 11, would be the (001) plane.
Claim 26: Glass does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard crystal orientation (001) have channels on the fin sidewalls that are oriented along (110) planes, for standard layouts.” It would have been obvious to have used a (001) substrate, which would give a (001) seed area, as the default in the art. 
Claim 27: removing the selective growth mask from the top reveals the top surface of the seed area 306, which, as explained with respect to claim 26, would be the (001) plane.

Claims 1-3, 5-18, and 20-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krames, US 2014/0001520, in view of Von Kanel,  US 2013/0037857, and  Curless, US 2003/0015704.
Claim 1: Krames discloses
a semiconductor substrate (801); 
a nanostructured pedestal (FIG. 8) formed on the semiconductor substrate, the pedestal having a top surface and a side surface; 
a seed area formed on an exposed top surface of the pedestal, the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm ([0035]); 
and a heteroepitaxial layer (803) grown on the seed area without nucleating substantially any threading dislocations ([0031]), 
wherein a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (FIG. 8).
Krames does not disclose a selective growth mask layer on the side surface of the pedestal. Von Kanel discloses selective growth mask layer 630. It would have been obvious to have used the selective growth mask of 
Claim 1 recites that the seed area of the pedestal has been selectively etched back. This is a product by process limitation that does not limit the resulting structure. Alternatively, Curless at [0121] discloses removing the top layer of a seed region to remove contaminants to facilitate epitaxy. It would have been obvious to have removed the top layer of the pedestal in Krames for this reason.
Claim 2: the top surface of the pedestal forms a seed area that is approximately coplanar with a top surface of the selective growth mask layer. Von Kanel FIG. 6.
Claim 3: The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs, and is disclosed by Krames ([0035]). Thus those in the art would understand that Krames would have the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 5: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (Krames FIG. 8; Von Kanel FIG. 3(b)).
Claim 6: the heteroepitaxial layer cross-sectional shape is rhombic, except that the portion of the heteroepitaxial layer closest to the seed area is flat and parallel to the seed area (Von Kanel FIG. 3(b); this was a common shape that would depend on the type of material grown).
Claim 7: the heteroepitaxial layer slopes outward proximate the seed area (Krames FIG. 8; Von Kanel FIG. 3(b)).
Claim 8: the heteroepitaxial layer slopes inward distal from the seed area (Von Kanel FIG. 3(b)).
Claim 9: the entire heteroepitaxial layer is above a top surface of the selective growth mask layer. Von Kanel FIG. 6.
Claim 10: the semiconductor substrate is comprised of silicon (Krames [0036]).
Claim 11: the semiconductor substrate comprises silicon having a [001] direction normal to the substrate surface. See Von Kanel ([0014], [0098]); it was very common in the art to have a [001] wafer for growth, and would have been obvious to use it in Krames.
Claim 12: the seed area is in the same plane as the substrate surface.
Claim 13: Von Kanel, FIGS. 7a, 7b, shows seed areas with a second side much longer than the first side. Thus this was known type of growth area. While the precise length is no specified, changes in dimension are not a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). 
Claim 14: the selective growth mask layer is comprised of silicon dioxide ([0096]).
Claim 15: the heteroepitaxial layer forms a portion of a transistor ([0032]).
Claim 31: the growing the heteroepitaxial layer on the seed area occurs without nucleating any threading dislocations ([0031]).
Claim 16: Krames discloses 
a semiconductor substrate (801); 
a nanostructured pedestal formed on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 8); 
a seed area formed on an exposed top surface of the pedestal, the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm ([0035]); 
and a heteroepitaxial layer (803) grown on the seed area without nucleating substantially any threading dislocations ([0031]).
a selective growth mask layer on the side surface of the pedestal.
Krames does not disclose a selective growth mask layer on the side surface of the pedestal. Von Kanel discloses selective growth mask layer 630. It would have been obvious to have used the selective growth mask of Von Kanel in Krames to prevent epitaxial growth on the sides of the pedestal ([0096]). See Von Kanel FIG. 6: the growth mask is level with the seed area.
Claim 16 recites that the seed area of the pedestal has been etched back. This is a product by process limitation that does not limit the resulting structure. Alternatively, Curless at [0121] discloses removing the top layer of a seed region to remove contaminants to facilitate epitaxy. It 
Claim 17: a portion of the heteroepitaxial layer is substantially unrestricted by sidewalls during growth extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area. Von Kanel FIG. 6.
Claim 18: The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs, and is disclosed by Krames ([0035]). Thus those in the art would understand that Krames would have the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 20: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (Krames FIG. 8).
Claim 21: the heteroepitaxial layer cross-sectional shape is rhombic, except that the portion of the heteroepitaxial layer closest to the seed area is flat and parallel to the seed area (Von Kanel FIG. 3(b); this was a common shape that would depend on the type of material grown).
Claim 22: the heteroepitaxial layer slopes outwardly proximate the seed area (Von Kanel FIG. 3(b); this was a common shape that would depend on the type of material grown).
Claim 23: the heteroepitaxial layer slopes inward distal from the seed area (Von Kanel FIG. 3(b)).
Claim 24: the entire heteroepitaxial layer is above a top surface of the selective growth mask layer.
Claim 25: the semiconductor substrate is comprised of silicon. (Krames [0036]).
Claim 26: the semiconductor substrate comprises silicon having a [001] direction normal to the substrate surface. See Von Kanel ([0014], 
Claim 27: the seed area is in the same plane as the substrate surface.
Claim 28: Von Kanel, FIGS. 7a, 7b, shows seed areas with a second side much longer than the first side. Thus this was known type of growth area. While the precise length is no specified, changes in dimension are not a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). 
Claim 29: the selective growth mask layer is comprised of silicon dioxide ([0096]).
Claim 30: the heteroepitaxial layer forms a portion of a transistor ([0032]).
Claim 32: the growing the heteroepitaxial layer on the seed area occurs without nucleating any threading dislocations ([0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER BRADFORD/Primary Examiner, Art Unit 2897